Order (Requiring Resubmission of Appellant’s Brief )
PER CURIAM.
Appellee’s Notice awl Motion in Opposition of Appellant’s Brief was filed on September 2, 2014. Chief Justice Mary Jo Hunter, Justice Todd R. Matha and Justice Tríela A. Zunker reviewed the matter on September 4, 2014. The purpose of the filing was to address alleged deficiencies in the Appellant’s Brief filed on August 22. 2014. Appellee argues that Appellant’s Brief does not comply with Rule 13 of the Ho-Chunk Rules of Appellate Procedure because no addendum of rules, laws or regulations was submitted with the brief.
Rule 13 of the Ho-Chunk Rules of Appellate Procedure clearly describes the requisite form for appellate briefs. Of particular importance here, Rule 13(a)6 states that “[b]riefs shall include the following: (6) All laws, rules, regulations and cases cited in the document shall be attached as an addendum unless previously provided in the appeal.” In this instance, no addendum of laws, rules, regulations and cases cited in the Appellant’s Brief were included in the brief. Further, the cited laws, rules, regulations and cases were not previously provided. Thus, the Appellant’s Brief does not comply with the requirements of Rule 13 of the Ho-Chunk Nation Rules of Appellate Procedure in its currently submitted state.
This Court recognizes that a pro se party may not fully understand the burdens placed on it with respect to filings. What might be clear to an attorney may be quite confusing to a pro se party without legal training. Further, in this instance, the Appellant is a pro se elite elder. The Court holds great respect for the elite elders of the Ho-Chunk Nation and reiterates its understanding that legal filings may be confusing. However, Appellant’s Brief must comply with Rule 13 in the interests of ensuring equal treatment of the parties before the Court. The Court, in its discretion, has decided to permit resubmission of Appellant’s Brief in this particular matter.1 As such, the Court hereby ORDERS:
*1131. That the Appellant’s Brief must be corrected and re-submitted in full to comply with Rule 13 of the Ho-Chunk Nation Rules of Appellate Procedure.
2. That the corrected Brief must be resubmitted within one week from the date of issuance of this Order and is due by 4:30 pm on Friday, September 12, 2014.
EGI HESKEKJET.

. The Court relies on Ho-Chunk Rules of Ap-peltate Procedure Rule 1(a) which states:
*113''Where necessary to promote fairness and justice to parties, the Supreme Court may look to the Ho-Chunk customs and traditions and the Federal Rules of Appellate Procedure for guidance in applying and supplementing these rules.”